Title: From George Washington to George Gilpin, 29 March 1795
From: Washington, George
To: Gilpin, George


        
          Dear Sir,
          Philadelphia March 29th 1795
        
        As I know you are well acquainted with the lands, and the encreased price of them, of late, in the vicinity of the Great falls of Potomack, I take the liberty of asking your opinion of the value of a small tract of (about) 300 acres, which I hold in Loudoun County, at difficult bridge, on the road from Alexandria to Leesburgh.
        That you may be enabled the better to judge of this matter, I shall inform you, that you get upon my land as soon as you cross the bridge; the distance of which from Matildaville—the federal City, & Alexandria, you know as well as I do; That (the main) difficult run bounds my land about 3/4 of a mile; that the branch which empties into it just above the bridge, passes through the same; that it is a constant stream; has a fine fall in it; where a dam of not more than 50 feet would be sufficient for the purpose of a Mill—and that I hold one side of the best spot on the

main (difficult) run for another Mill—The whole tract consists of land well calculated for farming; and a large proportion of it may be converted in⟨to⟩ meadow, at no great expence.
        I can get £1500 for the tract—£900 of which paid down, and the residue in a few years (I presume) with interest. Quere—is this under the present ri⟨se⟩ of property in that part of the Country ⟨an⟩ adequate price? or ought I look for m⟨ore;⟩ for, according to Hudibras’ rule, every thing you know, is worth what it will fet⟨ch.⟩ As I must answer the propositions whic⟨h⟩ are made to me for this land, soon, yo⟨ur⟩ reply to this letter as soon as is conveni⟨ent⟩ to you, will very much oblige. Dear Sir Yr Obedt Hble Servan⟨t⟩
        
          Go: Washing⟨ton⟩
        
      